Third District Court of Appeal
                               State of Florida

                           Opinion filed May 27, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-340
                         Lower Tribunal No. 99-16458
                             ________________


                               Ramon Estevez,
                                    Petitioner,

                                        vs.

                             Ileana Estevez, etc.,
                                   Repondent.


     A Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, David C. Miller, Judge.

      Rice Pugatch Robinson & Schiller, P.A., and Richard B. Storfer and
Christian Savio (Fort Lauderdale), for petitioner.

      Gary E. Lehman, P.A., and Broad and Cassel; Beverly A. Pohl, P.A., and
Barbara Viota-Sawisch and Elizabeth P. Perez (Fort Lauderdale), for respondent.


Before SUAREZ, EMAS and SCALES, JJ.

      PER CURIAM
      Petitioner Ramon Estevez (Husband) seeks this Court’s certiorari review of

an order of the trial court denying Huband’s Motion for Protective Order directed

toward discovery propounded on Husband by Respondent Ileana Estevez n/k/a

Ileana Perez (Wife).

      The trial court entered judgment in favor of the Wife in the amount of

$868,867, representing payments Husband owed to Wife pursuant to their

dissolution of marriage in 2000. After the trial court entered its judgment, Wife

served a Notice of Taking Deposition Duces Tecum in Aid of Execution, from

which Husband sought protection.

      In his petition for writ of certiorari, Husband alleges that Wife’s proposed

discovery is onerous, burdensome, harassing, and irrelevant. While we might

entertain some doubt about so broad a scope of discovery, we cannot say the trial

court departed from the essential requirements of law, causing irreparable injury,

so as to warrant certiorari relief. Bd. of Trs. of Internal Improvement Trust Fund v.

Am. Educ. Enters., LLC, 99 So. 3d 450, 456-57 (Fla. 2012).

      Petition denied.




                                         2